                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


OLANDER RAYMOND RICHARDSON,                )
                                           )
                          Plaintiff,       )
                                           )
                   v.                      )        1:19CV352
                                           )
                                           )
SGT. TAYLOR and                            )
OFFICER HOPKINS,                           )
                                           )
                          Defendants.      )

                                        ORDER

      On May 26, 2020, the United States Magistrate Judge’s Recommendation

was filed, and, pursuant to 28 U.S.C. § 636, notice was served on the parties. No

objections were filed. Therefore, the Court need not make a de novo review and

the Magistrate Judge’s Recommendation [Doc. #22] is adopted.

      IT IS HEREBY ORDERED that the Dismissal Motion [Doc. #12] is GRANTED

IN PART AND DENIED IN PART as follows: Plaintiff’s excessive force claims will

proceed against Defendants in their individual capacities only.

      This the 24th day of August, 2020.

                                             /s/ N. Carlton Tilley, Jr.
                                        Senior United States District Judge




      Case 1:19-cv-00352-NCT-LPA Document 27 Filed 08/24/20 Page 1 of 1
